In an action to recover damages for personal injuries sustained by the plaintiff wife, a tenant occupying a part of defendant’s premises, when she slipped and fell on a passageway leading to a yard used in common by all tenants, and, by reason of the absence of a guard rail, fell into a pit below the passageway; and by her husband to recover for loss of services and medical expenses, the plaintiffs had verdicts. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Davis, Johnston, Adel and Close, JJ.